Judgment reversed on the law and the facts, with costs, and judgment directed for defendant, dismissing the complaint, with costs. In our opinion, the proof in this case shows that Warren was plaintiffs’ agent in this transaction and, by reason of his embezzlement of the fund in question, the mortgage was entirely without consideration. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in conformity therewith. Lazansky, P. J., Young, Seudder and Davis, JJ., concur; Hagarty, J., dissents and votes to affirm. Settle order on notice.